PER CURIAM.
The only point raised in this appeal from a judgment entered upon a jury verdict for the defendant in a personal injury action challenges the trial court’s refusal to permit the plaintiff to call a rebuttal witness. See Reeder v. Edward M. Chadbourne, Inc., 338 So.2d 271 (Fla. 1st DCA 1976); Driscoll v. Morris, 114 So.2d 314 (Fla. 3d DCA 1959). We do not address the merits of the contention because we are convinced that the error, if any, was harmless. Section 59.041, Florida Statutes (1979).
AFFIRMED.
LETTS, C. J., GLICKSTEIN, J., and SCHWARTZ, ALAN R., Associate Judge, concur.